DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Remarks filed November 29, 2021 and the Telephone Interview conducted on November 17, 2021, the Examiner has withdrawn the previous Final Office Action.
Claims 1 – 5, 7 – 16 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 5, 7 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natoli et al. (US 2006/0068995) and in view of Luther et al. (US 2004/0211386) and Natoli et al. (US 7,414,014, hereinafter referred to as Natoli II).
Regarding Claims 1, 5, and 15 - 16:
Natoli et al. teaches a oil blending system for a marine diesel two-stroke engine (100) and/or generator comprising: a blender (104) having at least one inlet for receiving a lubrication oil and at least one other component and at least one outlet for outputting a mixed lubrication oil composition to the engine (Fig 1) or generator; and a blender controller (via 104, see paragraphs 0005 – 0007 for configuring the blender) configured to: receive parameter data on the current lubrication oil status used in the engine or generator and receive parameter data on the current engine and/or generator status; automatically determine (paragraphs 0041 – 0043 describes the blender utilizing various data to determine the oil content output) whether the currently used lubrication oil is within a predetermined parameter based on the current engine and/or generator status; and if the current lubrication oil is outside the predetermined parameter, determine a new lubrication oil composition for the engine or generator (via 104).
at least one sensor for monitoring the engine or generator.
However, Luther et al. teaches a similar lubricant mixer comprising a sensor (13a – 13c) for detecting the state of the oil from the tank.
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention provide the sensor of Luther et al. in the controller of Natoli et al. in order to measure the viscosity of the oil and regulate the mixing.
Natoli et al. is also silent to the predetermined parameter is a range.
However, Natoli II teaches a similar composition with a predetermined range (Natoli II teaches a TBN of 10 or less, which meets the definition of a ‘range’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the range of Natoli II in the composition of Natoli et al. in order to provide a neutralization of acid in the oil.
	Regarding Claim 2:
Natoli et al. teaches the new lubrication oil composition is determined based on the current engine and/or generator status and/or the current used oil status data (paragraphs 0008 and 0011).
	Regarding Claim 3:
Natoli et al. teaches the blender controller is connected to at least a lubrication oil valve (paragraph 0002) or pump controller and at least one other component valve or pump controller wherein the blender controller is configured to send control signals to the valve controllers and/or pump controller for 
	Regarding Claim 4:
Natoli et al. teaches the received parameter data of the current used lubrication oil status is data received from at least one sensor monitoring the current status of the current lubrication oil status (paragraph 0008).
Regarding Claim 7:
Natoli et al. teaches the at least one sensor is an engine mounted sensor for monitoring at least one of the following: acidity, temperature, elemental contaminants, exhaust, fuel type, fuel line valve status, current fuel parameters, current engine load (paragraphs 0011 and 0027).
	Regarding Claim 8:
Natoli et al. teaches the at least one sensor mounted on the engine comprises a wireless transmitter receiver for communicating with the blender controller (via computation of fuel property in blender 104).
	Regarding Claim 9:
Natoli et al. teaches the blender controller is configured to receive other parameter data relating to one or more of the following: air temperature, water temperature sensor, humidity sensor, weather information, ship status (paragraphs 0002, 0027, 0036).
	Regarding Claim 10:

	Regarding Claim 11:
Natoli et al. teaches the at least one other component is a viscosity agent, a detergent, a dispersant, a friction modifier, an anti-wear agent, an alkalinity agent, an antifoam agent, flocculent agent, pour point depressant, antioxidant agent, a polymer thickener agent, corrosion protection agent, extreme pressure additives, or an additive concentrate package (via 103).
	Regarding Claim 12:
Natoli et al. teaches the at least one other component comprises a used system oil, a fresh system oil (105), a used cylinder oil, a fresh cylinder oil, a used generator oil or a fresh generator oil to be mixed with the lubrication oil.
	Regarding Claim 13:
Natoli et al. teaches the blender comprises a plurality of outlets for different mixed oil compositions (Fig 1).
	Regarding Claim 14:
Natoli et al. teaches the blender comprises a plurality of inlets for receiving different components or base oil (Fig 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 5, 7 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LONG T TRAN/Primary Examiner, Art Unit 3747